DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an electronic circuit connection method comprising: a process of forming a first metal bump and a second metal bump, each of which has a cone shape; and a process of joining the first electrode pad and the third electrode pad by the first metal bump and joining the second electrode pad and the fourth electrode pad by the second metal bump, wherein at least one region of between the first region and the second region in the first connection surface and between the third region and the fourth region in the second connection surface has a step, and the first metal bump and the second metal bump have different heights so as to correct a height of the step, in combination with other claimed features, as recited in independent claim 1.  Claims 2-7 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 8, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an electronic circuit comprising: a first metal bump which has a cone shape and which joins the first electrode pad and the third electrode pad; and a second metal bump which has a cone shape and 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ouchi (U.S. 2010/0052163), Sato (U.S 2008/0230903), Ochi et al. (U.S. 2009/0301771), Pan et al. (U.S. 2016/0056125), and CHAN (U.S. 2009/0218689) do not disclose each of the first and second metal bumps has a cone shape, and wherein at least one region of between the first region and the second region in the first connection surface and between the third region and the fourth region in the second connection surface has a step, and the first metal bump and the second metal bump have different heights so as to correct a height of the step, as discussed above in independent claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			      
     

       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 18, 2021